Citation Nr: 1011543	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-39 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as due to service-connected residuals of a fractured right 
mandible.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
Center (RO) in Roanoke, Virginia.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In November 2006, the Veteran filed a claim to reopen the 
issue of entitlement to service connection for sleep apnea, 
which was denied in August 2007.  After the Veteran perfected 
an appeal, the Board reopened the Veteran's claim in May 2009 
and remanded for further development, including scheduling 
the Veteran for a VA examination.  In July 2009, the Veteran 
asserted, in relevant part, that his noncompensable service-
connected residuals of a fractured right mandible caused or 
aggravated his sleep apnea.  In September 2009, the Veteran 
underwent a VA examination to ascertain the presence of sleep 
apnea and, if present, the etiology and severity thereof.  
Although the examiner indicated that the Veteran's claims 
file was contemporaneously reviewed, no reference was made to 
the Veteran's assertion that his sleep apnea was caused or 
aggravated by his service-connected residuals of a fractured 
right mandible.  Further, in the December 2009 Supplemental 
Statement of the Case, the Veteran's July 2009 statement was 
listed as evidence that was reviewed, but the merits of his 
secondary service-connection claim were not addressed in the 
body of the analysis.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

The Board finds that a remand for a medical examination and 
opinion is required in order to comply with VA's duty to 
assist.  VA's duty to assist includes providing a medical 
examination when is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2009).  
A VA examination is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran experienced an event, 
injury, or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the 
inservice event, injury, or disease, or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Herein, service-connection has already been granted for the 
Veteran's residuals of a fractured right mandible, and the 
evidence of record indicates that these service-connected 
residuals may be associated to the Veteran's current 
diagnosis of sleep apnea.  The evidence of record does not 
include a competent opinion assessing the relationship, if 
any, between the Veteran's service-connected residuals of a 
fractured right mandible and his currently diagnosed sleep 
apnea.  As such, the Board finds that a medical opinion is 
required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the September 2009 
VA examiner and request a supplemental 
opinion as to the relationship, if any, 
between the Veteran's service-connected 
residuals of a fractured right mandible 
and his current sleep apnea. The claims 
folder must be provided to and reviewed by 
the examiner.  Following a review of the 
entire claims file, the examiner must 
specifically provide an opinion as to 
whether the Veteran's currently diagnosed 
sleep apnea was caused or aggravated by 
the his service-connected residuals of a 
fractured right mandible.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot render 
an opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  If the September 2009 VA examiner is 
not available, the RO must make 
arrangements with the appropriate VA 
medical facility for the Veteran to be 
afforded a comprehensive examination to 
determine the nature and etiology of his 
currently diagnosed sleep apnea.  All 
pertinent symptomatology and findings must 
be reported in detail.  All indicated 
tests and studies must be performed.  The 
claims folder and a copy of this remand 
must be made available to the examiner for 
review in conjunction with the 
examination.  The examiner must review all 
the evidence of record, including the 
Veteran's service treatment records.  
After a review of the entire evidence of 
record, to include all service and post-
service treatment reports and lay 
evidence, the examiner must render an 
opinion as to whether the Veteran's 
currently diagnosed sleep apnea was caused 
or aggravated by his service-connected 
residuals of a fractured right mandible.  
A complete rationale for any opinion 
expressed, to include citation to specific 
medical documents in the claims file and 
supporting clinical findings, must be 
included in the examination report.  If 
the examiner cannot render an opinion 
without resorting to speculation, the 
examiner must thoroughly explain why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained and associated with the 
claims file that shows that notice 
scheduling the examination was sent to the 
last known address.  Documentation must 
also be obtained and associated with the 
claims file demonstrating that any notice 
that was sent was returned as 
undeliverable.

4.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

